Title: From George Washington to John Hancock, 20 February 1777
From: Washington, George
To: Hancock, John



Sir
Head Qrs Morristown February 20th 1777.

The principal design of this, is to inform you, that we have strong reasons to beleive, that the Enemy are on the point of making some push. What their Object is, whether to beat up our Quarters and to extend their own—to make a large forage and collection of provender, of which they are in great want—or to turn their views towards the Delaware, is a matter of incertainty; But it seems probable, that One of these things they have in contemplation. Such of their Troops as have returned from Rd. Island, have landed at Amboy, and with them Several peices of Heavy Artillery. General Howe is come over too, & it is said Lord Peircy. Their number at Brunswic, & the landing place, before the arrival of this last reinforcement, was estimated from Seven to Eight Thousand. I have ordered the utmost vigilance and attention to be observed at our Several posts, to guard against Surprizes, and every preparation to be made, that the weak and feeble state of our little Army will admit of. At this time we are only about Four Thousand

strong—a force you will suppose unequal to a successfull opposition, if they were not Militia, and far too small for the exigencies of our Affairs. It is impossible to obtain exact returns, though they are daily called for, owing to the frequent & almost constant departure of some of the Corps.
Colo. Neilson of Brunswic with a detachment of Militia on the morning of the 18th, surprized Major Stockdon whom he took with 59 privates of Genl Skinners Corps, killing four and bringing away the arms of the whole with some Blankets. This about balances the loss of a Militia Guard, which a party of British Troops took last week in Monmouth near the Hook.
I wish to be informed, how the Regiments that are raising are to be Armed & of the provision that has been made for the same. I have reason to fear, indeed I am convinced, that there is a great deficiency in many, if not in the whole of the States in this Article. Every Letter that I receive from them, mentions their want & calls for supplies. I have the Honor to be with great respect Sir Your Most Obedt Sevt

Go: Washington

